      Case 9:19-cv-00299-GTS-DJS Document 34 Filed 04/24/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

TIMOTHY A. JONES, JR., a/k/a Timothy Jones,

                              Plaintiff,
                                                             9:19-CV-0299
v.                                                           (GTS/DJS)

OTT, Corr. Officer, Mohawk Corr. Facility; and SWIFT,
Corr. Officer, Mohawk Corr. Facility, f/k/a Smith,

                        Defendants.
_______________________________________________

APPEARANCES:                                                 OF COUNSEL:

TIMOTHY A. JONES, JR., 04-B-2100
  Plaintiff, Pro Se
Groveland Correctional Facility
7000 Sonyea Road
Sonyea, New York 14556

HON. LETITIA A. JAMES                                        NICHOLAS L. ZAPP, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
 Counsel for Defendants
The Capitol
Albany, New York 12224

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Timothy A.

Jones, Jr. (“Plaintiff”) against the two above-captioned employees of the New York State

Department of Corrections and Community Supervision (“Defendants”) pursuant to 42 U.S.C. §

1983, are (1) Defendants’ motion for summary judgment based on Plaintiff’s failure to exhaust

his available administrative remedies before filing suit, and (2) United States Magistrate Judge

Daniel J. Stewart’s Report-Recommendation recommending that Defendants’ motion be granted
       Case 9:19-cv-00299-GTS-DJS Document 34 Filed 04/24/20 Page 2 of 3



and that Plaintiff’s Complaint be dismissed for failure to exhaust his available administrative

remedies, and alternatively recommending dismissal of Plaintiff’s Complaint based on his failure

to prosecute this action pursuant to Fed. R. Civ. P. 41(b). (Dkt. Nos. 25, 32.) Neither party has

filed an objection to the Report-Recommendation, and the deadline by which to do so has

expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge Stewart’s

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Stewart employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 32) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendants’ motion for summary judgment (Dkt. No. 25) is

GRANTED; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED for failure to exhaust

his available administrative remedies before filing suit, and, in the alternative, for failure to


       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                   2
       Case 9:19-cv-00299-GTS-DJS Document 34 Filed 04/24/20 Page 3 of 3



prosecute this action pursuant to Fed. R. Civ. P. 41(b).

Dated: April 24, 2020
       Syracuse, New York




                                                 3
